Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On pages 1, 3 and 6 of the specification the reference to the claims should be deleted as the specification should not find its support in the claims.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4 “and” should be deleted.
Claim 10 is objected to because of the following informalities:  In line 2 “is” should be changed to –are--.  
               Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayduchok et al. (US 7,861,844).
Hayduchok et al. show a sorter which moves along a closed loop with a plurality of cross-belt carriages 200 having sorter belts 210 which move along tracks 110 (see Figures 6-9 which show upper 
Re claim 10, carriages 200 on an upper strand 135 are fully capable of having identical adjustable speeds.
Re claim 14, after goods are discharged acceleration is possible.
Allowable Subject Matter
Claims 11-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       12/28/2021